Citation Nr: 1631939	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-13 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel







INTRODUCTION

The Veteran had active duty service from October 1959 to July 1962.  This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

A June 1962 service treatment record indicates the Veteran had a "possible fracture of first sacral vertebrae and fracture of vertebral pedicle of 4th and 5th lumbar vertebras."  The radiologist requested additional spinal imaging to better view the suspected fracture.  Additional medical imaging after this request is not in the Veteran's service treatment records and there is nothing in the record indicating that the Veteran did not undergo such testing.  Accordingly, an attempt to obtain such records, to include all clinical/hospital records, must be made.

It also appears that pertinent private treatment records may be outstanding.  The Veteran's service treatment records indicates that the Veteran was involved in a motor vehicle accident in June 1962 and admitted to Hospital de San Lorenzo in Viladecans, Spain for treatment.  Additionally, a December 2009 letter from Dr. R. W. in Celebration, Florida described he had treated the Veteran for over 12 years.  Records of treatment at Hospital de San Lorenzo and complete records of treatment by Dr. R. W. must be sought.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include the completion of any necessary authorizations.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

If the appropriate authorizations are obtained, the RO must contact Dr. R. W. to obtain all treatment records, and to request a complete rationale for the opinions provided in Dr. R. W.'s December 2009 letter.  

If appropriate authorizations are obtained, the RO must attempt to obtain the Veteran's treatment records in June 1962 from Hospital de San Lorenzo in Viladecans, Spain.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain the service treatment records pertaining to additional medical imaging conducted in June or July 1962 with regard to the Veteran's spine, to include all clinical/hospital records.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After the above development is completed, the evidence of record must be forwarded to an appropriate physician to determine whether any back disorder is related to the Veteran's military service.  Based on review of the record, the physician must identify by diagnosis each back disorder shown by the medical record.  The physician must then state as to each back disorder shown, whether it is related to the Veteran's military service, to include a June 1962 motor vehicle accident.  

The physician must specifically consider and discuss a June 1962 treatment record that indicated the Veteran had possible fracture of first sacral vertebrae and fracture of vertebral pedicle of the 4th and 5th lumbar vertebras and the December 2009 letter from Dr. R. W., opining that the Veteran's current back condition is related to the June 1962 accident, as well as any other pertinent evidence.

The physician must provide a complete rationale for all opinions expressed.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  The physician must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.  

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




